—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 8, 1991, convicting defendant, after a jury trial, of first degree manslaughter and first degree reckless endangerment (2 counts) and imposing concurrent prison terms of 8 to 24 years and 2 to 6 years to run consecutively to a term of 2 to 6 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference, we find it sufficient to establish, under an acting in concert theory, defendant’s guilt beyond a reasonable doubt of first degree manslaughter and first degree reckless endangerment (see, People v Rosario, 199 AD2d 92). Further, contrary to defendant’s contention, we find that the court’s charge on accomplice liability, as a whole, was balanced and conveyed the appropriate principles of law (see, People v Jordan, 187 AD2d 731, lv denied 81 NY2d 842; People v Johnson, 181 AD2d 509, lv denied 81 NY2d 763).
Finally, the sentence imposed on this active instigator and participant in the event was neither an abuse of discretion, nor excessive. Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.